Citation Nr: 1822573	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  11-15 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased initial rating in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to the Veteran's service-connected PTSD.

3. Entitlement to a total disability rating based upon individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran and his therapist


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to September 1971, with service in Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from March 2009 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2018, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the record. At that hearing, the issue of entitlement to TDIU based, in part, due to PTSD was raised. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that the issue of TDIU is part and parcel to a higher evaluation claim when the Veteran or the record reasonably raises the question of unemployability due to the disability for which the higher evaluation is sought).

The issues of entitlement to an increased initial rating for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's service-connected PTSD and the medications prescribed to treat it aggravate his GERD.


CONCLUSION OF LAW

The criteria for the establishment of service connection for GERD, secondary to PTSD, are met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for GERD, secondary to PTSD. For the following reasons, the Board agrees.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C. § 7104(a). The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). The Board assesses both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the facts reveals the following:

Since 2000, the Veteran has been diagnosed with GERD. He has routinely sought treatment for the condition, and regularly takes prescribed medications to help with the symptoms of this condition.

The Board notes that there is medical evidence of record both in support of, and against, a finding that the Veteran's GERD is proximately due to service-connected disability. The Board must analyze the credibility and probative value of evidence, account for the persuasiveness of evidence, and provide reasons for rejecting material evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data and his or her medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In January 2014, the Veteran underwent a VA examination in which he was diagnosed with severe, longstanding GERD. The examiner determined it was less likely than not that the Veteran's PTSD played a significant role in the development or worsening of his GERD. The examiner opined that 

GERD is caused by dietary practices such as intake of certain foods and beverages, including chocolate, peppermint, fried or fatty foods, coffee, or alcoholic beverages. GERD can also be caused by cigarette smoking, obesity and pregnancy. There is no evidence supporting GERD being caused by Post Traumatic Stress Disorder therefore the claimed condition of GERDs related to PTSD is less likely than not proximately due to or the result of the claimant's service-connected condition of PTSD.

On the other hand, at the January 2018 Board hearing, the Veteran's therapist detailed the symptoms of GERD and how they are aggravated by stress, to include PTSD. The therapist stated that stress, lack of sleep, nightmares, and other PTSD symptoms result in an increase in GERD symptoms, such as acid reflux, heartburn, and vomiting. In addition, the Veteran has also submitted medical evidence, in the form of medical articles including The Neurobiology of Stress and GERD, and the Association between Reflux Esophagitis and Psychosocial Stress that assert a causal relationship between stress, to include PTSD, and GERD. 

The Veteran has also provided testimony and lay statements detailing his symptoms. The Veteran describes that his GERD symptoms are worsened or aggravated by an increase in his PTSD symptoms.

The Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected PTSD and the medications prescribed to treat it aggravate his GERD.  The opinion by the VA examiner has some probative value but that probative value is significantly reduced as the assertion that "There is no evidence supporting GERD being caused by Post Traumatic Stress Disorder" is countered by the private therapist opinion and the medical treatise materials. On the other hand, the private therapist has provided opinion that the Veteran's GERD has been aggravated by his PTSD based on the specific facts of this case and reference to medical treatise articles supporting this theory. The Board resolves reasonable doubt in favor of the Veteran and grants the claim of entitlement to service connection for GERD as proximately due to service-connected PTSD. See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' ..., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")


ORDER

Service connection for GERD, secondary to PTSD, is granted.


REMAND

The Veteran contends that he is entitled to a higher initial rating for his service-connected PTSD. At the January 2018 Board hearing, the Veteran reported that he was on Social Security disability related to his PTSD. His SSA records are potentially relevant to the PTSD rating claim and they have not been associated with his claims file. Thus, the AOJ should attempt to associate the Veteran's SSA records with his claims file. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from the Dothan, Alabama, Community Based Outpatient Clinic (CBOC) dated from April 2008 to the present, should be obtained.

2. Provide the Veteran notice of the criteria for establishing entitlement to TDIU.

3. Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.  

4. Thereafter, readjudicate the appeal. If the benefit sought on appeal remains denied, issue a supplemental statement of the case and give the Veteran the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


